Filed 9/12/22 In re Jaylene S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re JAYLENE S., et al., Persons                                 B317888
Coming Under the Juvenile Court
Law.                                                              (Los Angeles County
________________________________                                  Super. Ct. No. DK23650)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

PRICILLANA S.,

         Defendant and Appellant.


       APPEAL from an order of the Superior Court of
Los Angeles County, Annabelle Cortez, Judge. Reversed with
directions in part, conditionally affirmed with directions in part.
       Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey M. Blount, Senior Deputy
County Counsel, for Plaintiff and Respondent.

                      _____________________________

                         INTRODUCTION

      Pricillana S. appeals from the juvenile court’s order
terminating her parental rights to her daughters, Jaylene S. and
Aliah S, ages eight and three. She argues the juvenile court
erred in ruling the parental-benefit exception under Welfare and
Institution Code section 366.26, subdivision (c)(1)(B)(i), did not
apply to Jaylene.1 She also argues that, for both daughters, the
Department failed to comply—and the juvenile court failed to
ensure the Department complied—with the duty of inquiry under
the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq. (ICWA)
and related California law.
      Each of Pricillana’s contentions has merit. Therefore, we
reverse the court’s order terminating Pricillana’s parental rights
to Jaylene and direct the court to conduct a proper analysis under
In re Caden C. (2021) 11 Cal.5th 614 (Caden C.), decided eight
months before the court terminated Pricillana’s parental rights,
whether the parental-benefit exception applies to Jaylene. We
also conditionally affirm the order terminating Pricillana’s
parental rights to Aliya and direct the juvenile court to ensure
the Department complies with its duty of inquiry and if

1       Statutory references are to the Welfare and Institutions
Code.




                                  2
necessary, the notice provisions under ICWA and related
California law.

       FACTUAL AND PROCEDURAL BACKGROUND

      A.     The Juvenile Court Detains Jaylene and Aliah and
             Sustains a Petition Under Section 300
      Pricillana has four children: two sons,2 Jaylene, and Aliah.
Shortly after Aliah was born, the Department received a referral
stating that at the hospital Pricillana and Aliah tested positive
for methamphetamine and that Pricillana also tested positive for
amphetamine. The Department filed a request with the juvenile
court for an order removing Aliah and Jaylene from Pricillana.
The court granted the request to remove Aliah, but denied the
request to remove Jaylene.
      The Department filed a petition under section 300,
subdivision (b)(1), alleging there was a substantial risk Jaylene
and Aliah would suffer serious physical harm because Pricillana
had a long history of using methamphetamine, including recent
use that caused the positive toxicology screens at the hospital.3
Prior to the jurisdiction hearing, the Department reported that


2      The juvenile court in a different action declared Pricillana’s
two sons dependent children of the court. When the Department
filed the petition in this action, Pricillana’s father was the legal
guardian of her younger son, and Pricillana’s older son was an
adult. The sons are not involved in this appeal.

3     The Department separately alleged Jaylene was a person
described by subdivisions (b)(1) and (j) because of conduct by her
father, Jack, which the juvenile court sustained. Jack is not a
party to this appeal.




                                  3
Pricillana failed to appear for multiple scheduled drug tests and
had not promptly sought medical attention for Jaylene after
Jaylene developed a skin condition. The Department’s report
prompted the court to remove Jaylene from Pricillana and order
her to be suitably placed under the supervision of the
Department. At the combined jurisdiction and disposition
hearing, Pricillana pleaded no contest to an amended petition,
which the court sustained. The court declared Jaylene and Aliah
dependent children of the court under section 300, ordered them
to remain suitably placed under the supervision of the
Department, and ordered family reunification services and
monitored visitation for Pricillana.

      B.     Pricillana Visits Her Children, but Fails To Complete
             Court-ordered Programs
      The Department placed Jaylene and Aliah in the home of
the same caregiver. In a status report filed for the six-month
review hearing under section 366.21, subdivision (e), a social
worker for the Department reported that Jaylene was adapting
well to the caregiver’s home, but that she had “expressed that she
misses her mother” and “wants to go home.” Aliah, on the other
hand, had developed a “strong” and “loving” connection with the
caregiver. Pricillana had been visiting the children, but the visits
were “sporadic” and not “consistent.” The social worker reported
that, when Pricillana visited the children, she was “lovable,”
“caring,” “affectionate,” and had a “positive attitude” and that
Jaylene was “always happy to see” Pricillana and did not want to
leave her. But Pricillana did not complete any court-ordered
programs and continued to miss scheduled drug tests.




                                 4
       In April 2020 the Department determined the COVID-19
pandemic prevented Pricillana from safely visiting her children
in person and amended her visitation rights to allow only virtual
visits and phone calls.4 During subsequent interviews with
Department social workers, Jaylene and her caregiver reported
that Pricillana participated in some, but not all, of the scheduled
calls. During one interview Jaylene said: “I want to talk to my
mommy. I miss her.” During another, the social worker asked
Jaylene whether she had been having tantrums, to which Jaylene
responded: “Yes, because I miss my mommy . . . and I want to
see her.”
       In a report for a subsequent review hearing, a Department
social worker stated that Pricillana had been participating in her
scheduled, daily calls with the girls “accordingly,” but that she
missed one or two calls per week. Pricillana was still not
participating in court-ordered programs. At the continued six-
month review hearing the court found Pricillana had not made
substantial progress toward alleviating or mitigating the causes
that necessitated placement and set a 12-month review hearing
under section 366.21, subdivision (f).
       In a status report filed for the 12-month review hearing, a
Department social worker stated that, although Pricillana had
“not been in compliance with the court order[ed] programs,” she
had “been consistent with all of her virtual visits and daily
telephone conversations” with the children and that Jaylene
enjoyed the calls. Jaylene had also “expressed that she misses
her mother” and that “she wants to go home,” and on “several

4     Pricillana filed a motion to resume in-person visits at the
home of her father (the children’s maternal grandfather), which
the court denied.




                                 5
occasions [Jaylene] had a hard time understanding” why she
could not return to her mother. At the hearing the court
terminated reunification services for Pricillana and set a
selection and implementation hearing under section 366.26.
       In a report for the selection and implementation hearing, a
Department social worker stated that Aliah had developed a
strong connection to the caregiver, but that Jaylene, “due [to] her
early relationship with” her mother, had “been a little more
difficult . . . .” The caregiver reported that Pricillana had missed
some recent in-person visits but attended others and that she
“continues virtual visits with both girls . . . .” The caregiver also
reported that Jaylene “looks forward to the visits” with
Pricillana, that Pricillana “does her best to entertain Jaylene
during the visits,” and that Jaylene was disappointed and sad
when Pricillana missed scheduled visits. In an addendum report,
a social worker reported that Jaylene said she did “not want to
get adopted” and wanted “to go home with her mother.” A social
worker later reported that Jaylene, when asked whether she
wanted her caregiver to adopt her, stated: “Sometimes, I always
want to stay here, but I also want to live with my mom.” Jaylene
also said adoption was both “sad” and “happy”: sad because she
could not live with her mom, but happy because she could “stay
here.”

      C.     The Court Denies Pricillana’s Request To Apply the
             Parental-benefit Exception and Terminates Her
             Parental Rights
       At the selection and implementation hearing, counsel for
Pricillana asked the court not to terminate Pricillana’s parental
rights, arguing the parental benefit exception under section




                                  6
366.26, subdivision (c)(1)(b)(i), applied. Counsel for Jaylene
argued the exception did not apply. Counsel for Jaylene,
conceding that Pricillana had visited Jaylene, that Jaylene “does
enjoy spending time with her mother,” that Jaylene became “very
upset” when Pricillana did not visit, and that remaining in
contact with Pricillana and her family was “important” to
Jaylene, argued Pricillana was “no longer taking on a parental
role” and could not “provide the stability that’s needed.” Counsel
for the Department joined counsel for Jaylene’s argument.
       The juvenile court stated that, “although [Pricillana] has
been visiting on a somewhat inconsistent basis, the court does not
find that the parental bond exception applies in this case as the
mother has not taken on a parental role for the children, and the
evidence does not indicate that the bond is such to warrant
applying the exception.” The court terminated Pricillana’s
parental rights, ordered that the children be placed for adoption,
and designated the children’s caregiver as their prospective
adoptive parent. Pricillana timely appealed.

                         DISCUSSION

      A.    The Court Erred in Determining Whether the
            Parental-benefit Exception Applied

             1.    Applicable Law and Standard of Review
      The purpose of a hearing under section 366.26 is “‘to select
and implement a permanent plan for the child’” after the juvenile
court has terminated reunification services. (Caden C., supra,
11 Cal.5th at p. 630; see In re D.M. (2021) 71 Cal.App.5th 261,
268.) If the court determines “the child is likely to be adopted,”




                                7
the court “shall terminate parental rights to allow for adoption.”
(Caden C., at p. 630; see § 366.26, subd. (c)(1).) “But if the parent
shows that termination would be detrimental to the child for at
least one specifically enumerated reason, the court should decline
to terminate parental rights and select another permanent plan.”
(Caden C., at pp. 630-631; see § 366.26, subd. (c)(1)(B), (4)(A).)
       One of those reasons is the parental-benefit exception.
(§ 366.26, subd. (c)(1)(B)(i).) To show the exception applies, “the
moving parent must establish, by a preponderance of the
evidence, each of the following elements: (1) that the parent has
regularly visited with the child; (2) that the child would benefit
from continuing the relationship; and (3) that terminating the
relationship would be detrimental to the child.” (In re
Katherine J. (2022) 75 Cal.App.5th 303, 316 (Katherine J.); see
Caden C., supra, 11 Cal.5th at p. 629.)
       “The first element—regular visitation and contact—is
straightforward. The question is just whether ‘parents visit
consistently,’ taking into account ‘the extent permitted by court
orders.’” (Caden C., supra, 11 Cal.5th at p. 632; see In re A.L.
(2022) 73 Cal.App.5th 1131, 1151.) To establish the second
element, “the parent must show that the child has a substantial,
positive, emotional attachment to the parent—the kind of
attachment implying that the child would benefit from continuing
the relationship.” (Caden C., supra, 11 Cal.5th at p. 636; see
Katherine J., supra, 75 Cal.App.5th at pp. 316-317; In re J.D.
(2021) 70 Cal.App.5th 833, 852.) The “focus is the child,” and
“the relationship may be shaped by a slew of factors, such as
‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’”




                                  8
(Caden C., at p. 632; see Katherine J., at p. 317; J.D., at p. 854.)
In assessing the attachment, “courts often consider how children
feel about, interact with, look to, or talk about their parents.”
(Caden C., at p. 632; see Katherine J., at p. 317; J.D., at p. 854.)
       For the third element, “the court must decide whether it
would be harmful to the child to sever the relationship and
choose adoption. [Citations.] Because terminating parental
rights eliminates any legal basis for the parent or child to
maintain the relationship, courts must assume that terminating
parental rights terminates the relationship. [Citations.] What
courts need to determine, therefore, is how the child would be
affected by losing the parental relationship—in effect, what life
would be like for the child in an adoptive home without the
parent in the child’s life.” (Caden C., supra, 11 Cal.5th at p. 633;
see In re A.L., supra, 73 Cal.App.5th at p. 1151.) “In each case,”
the court must decide “whether the harm of severing the
relationship outweighs ‘the security and the sense of belonging a
new family would confer.’ . . . When the relationship with a
parent is so important to the child that the security and stability
of a new home wouldn’t outweigh its loss, termination would be
‘detrimental to the child due to’ the child’s beneficial relationship
with a parent.” (Caden C., at pp. 633-634; see Katherine J.,
supra, 75 Cal.App.5th at p. 317; A.L., at p. 1152.)
       Because “whether the parent has visited and maintained
contact with the child ‘consistently’” and “whether the
relationship is such that the child would benefit from continuing
it” are factual determinations, a “substantial evidence standard
of review applies to the first two elements.” (Caden C., supra,
11 Cal.5th at p. 639; see In re D.P. (2022) 76 Cal.App.5th 153,
165.) “The third element—whether termination of parental




                                  9
rights would be detrimental to the child—is somewhat different.”
(Caden C., at p. 640.) The juvenile court “must make a series of
factual determinations,” which also “are properly reviewed for
substantial evidence.” (Ibid.) But the court also “makes the
assessment by weighing the harm of losing the relationship
against the benefits of placement in a new, adoptive home. And
so, the ultimate decision . . . is discretionary and properly
reviewed for abuse of discretion.” (Ibid; see Katherine J., supra,
75 Cal.App.5th at p. 318.)

            2.      The Juvenile Court Erred in Analyzing the
                    Second Caden C. Element
       Pricillana contends the juvenile court correctly found she
established the first element—that she regularly visited
Jaylene—but did not properly analyze the second element—
whether Jaylene would benefit from continuing the relationship
with Pricillana. We start with the first element.
       As discussed, the juvenile court stated: “Although
[Pricillana] has been visiting on a somewhat inconsistent basis,
the court does not find that the parental bond exception applies.”
Pricillana argues the context of the court’s statement shows it
misspoke when using the term “inconsistent” (or the court
reporter transcribed the word incorrectly). She contends that,
when the court used the subordinating conjunction “although”
before the statement about visitation and the ruling the parental
benefit exception did not apply, “what the court was intending to
say was that [Pricillana] had been visiting somewhat
consistently.” (Italics added.) The Department does not take a
position on what the court meant by this statement, but argues
we should affirm whatever the court’s ruling was on the first




                                10
element because “any . . . finding of regular visitation would have
been against the weight of the evidence.”
       The court’s finding on the first element was ambiguous.
The court’s use of the term “although” suggests the court believed
there was at least some evidence supporting a finding Pricillana
regularly visited Jaylene. Nor, contrary to the Department’s
assertion, would such a finding have been against the weight of
the evidence (and would have been supported by substantial
evidence). Each of the Department’s reports indicated Pricillana
continued to visit or call Jaylene. Sometimes the visits and calls
were “sporadic” or inconsistent, particularly in the months
immediately after the Department placed Jaylene in a new home
and after the COVID-19 pandemic began. At other times,
however, the Department reported the visits and calls were quite
consistent. For example, the Department reported for the
12-month review hearing that Pricillana was “consistent with all
of her virtual visits”—the only type of visits the Department
allowed for several months—as well as with her “daily telephone
conversations.” (See Caden C., supra, 11 Cal.5th at p. 632 [“The
question is just whether ‘parents visit consistently,’ taking into
account “the extent permitted by court orders.”].) In another
report the Department stated that Pricillana generally
participated in daily scheduled calls with the girls and that she
missed only one or two per week. In the Department’s final
adoption assessment filed before the selection and
implementation hearing, the Department stated Pricillana had
36 visits with the girls during the previous six months, which
works out to an average of one to two times a week. While
Pricillana did not take advantage of every opportunity she had to
see Jaylene, there was substantial evidence to support a finding




                                11
Pricillana visited her consistently. (See In re D.M.,
supra, 71 Cal.App.5th at p. 270 [substantial evidence supported
the finding the father visited consistently because, “[w]hile
father’s visitation was not perfect, father regularly visited the
children over the course of the years-long dependency”].)
       On the second element, Pricillana contends the court
“applied an incorrect legal standard that required performance of
a parental role.” She is correct. As Caden C. made clear, the
proper inquiry under the second element is whether “the child
would benefit from continuing the relationship” (Caden C., supra,
11 Cal.5th at p. 632), not whether the parent has taken on a
“parental role.” As stated, the juvenile court should focus on the
child’s age, the amount of time the child spent living with the
parent, the quality of the interaction between the child and the
parent, and the child’s needs. (Ibid.) There is no indication that,
in finding Pricillana had not taken on a “parental role,” the court
considered any of these factors. As the court in In re L.A.-O.
(2021) 73 Cal.App.5th 197 explained: “Caden C. did not use the
words “parental role” in its analysis,” and “[u]nfortunately, the
words ‘parental role’ standing alone, can have several different
meanings . . . . [¶] They can mean being a good parent—
nurturing, supportive, and guiding. Caden C., however, tells us
that the parental-benefit exception does not require being a good
parent; it does not require that the parent have overcome the
struggles that led to the dependency, and it does not require that
the parent be capable of resuming custody. [¶] These words can
also mean giving parental care, such as changing diapers,
providing toys and food, and helping with homework. This would
conflict, however, with Caden C.’s warning that “rarely do




                                12
‘[p]arent-child relationships’ conform to an entirely consistent
pattern.” (Id. at p. 210; see Caden C., at pp. 632, 634.)
        Relying on Katherine J., supra, 75 Cal.App.5th 303 and
In re A.L., supra, 73 Cal.App.5th 1131, the Department argues
the court’s use of the term “parental role” did not “signify” the
court considered “any factors that were disallowed by Caden C.”
Katherine J., however, supports Pricillana, not the Department.
The court in Katherine J. agreed with the court in In re L.A.-O.,
explaining “problems arise when juvenile courts use the phrase
‘parental role’ without explaining which meaning(s) they impart
to it . . . .” (Katherine J., at p. 319.) Moreover, as the court in
Katherine J. succinctly stated: “Caden C. requires juvenile courts
to do more than summarily state that a parent has not occupied a
parental role in his child’s life” (ibid.), which is exactly what the
juvenile court stated here. The court in Katherine J. also
concluded the juvenile court in that case did not err because,
although the juvenile court ruled the father had “‘not occupied a
significant parental role,’” “[c]ritically” the juvenile court
explained what it meant: The father’s issues with substance
abuse and violence prevented him from maintaining a strong,
positive emotional attachment with his daughter. (Id. at pp. 319-
320.) In contrast, the juvenile court here did not explain what it
meant when the court stated Pricillana had not taken on a
parental role.
        In re A.L., supra, 73 Cal.App.5th 1131 does not support the
Department either. The court in that case held the juvenile court
did not err in considering, as part of its analysis of the
parental-benefit exception, that the child’s caregivers occupied a
parental role. But, as the court in A.L. explained, the juvenile
court in that case first determined the father “in fact had




                                 13
satisfied the second component of the parental-benefit exception”
because the juvenile court found that the “father was ‘bonded
with . . . his daughter,’” that he “‘had shown exceptional devotion
to [her],’” and that the daughter “‘benefit[ted] from that
attachment.’” (Id. at p. 1155.) The court in A.L. explained that,
when a court analyzes the third element of the parental-benefit
exception by weighing “the potential benefits that adoption would
afford the minor against the potential harm of the loss of the
relationship with the father,” the “strength and quality of the
parent’s relationship with the child, including whether that
parent has a parental role, is a relevant consideration to the
court’s detriment finding.” (Id. at p. 1157.)5
       In contrast, the juvenile court here did not find Jaylene had
a positive, emotional attachment to Pricillana and then weigh
“‘the benefit of placement in a new, adoptive home” against “‘the
harm [Jaylene] would experience from the loss of’” her
relationship with Pricillana. (Caden C., supra, 11 Cal.5th at

5      While perhaps permitting such a consideration, Caden C.
makes clear the juvenile court may not find the benefits of
adoption outweigh the potential harm from severing the parent-
child relationship solely because the caregiver occupies a greater
“parental role.” As the Supreme Court explained: “When it
weighs whether termination would be detrimental, the court is
not comparing the parent’s attributes as custodial caregiver
relative to those of any potential adoptive parent(s). Nothing
that happens at the section 366.26 hearing allows the child to
return to live with the parent. [Citation.] Accordingly, courts
should not look to whether the parent can provide a home for the
child; the question is just whether losing the relationship with
the parent would harm the child to an extent not outweighed, on
balance, by the security of a new, adoptive home.” (Caden C.,
supra, 11 Cal.5th at p. 634.)




                                14
p. 633; see In re A.L., supra, 73 Cal.App.5th at p. 1158.) The
juvenile court ruled the parental-benefit exception did not apply
solely because Pricillana has not shown she had taken on a
parental role, without explaining what the court meant by that
term. That was error. (See In re L.A.-O., supra, 73 Cal.App.5th
at p. 211 [juvenile court erred in finding, without explanation,
that the parents had “not acted in a parental role in a long time”
and that prospective adoptive parents had been acting in that
role]; In re D.M., supra, 71 Cal.App.5th at p. 270 [juvenile court
erred in “focusing on whether father occupied a ‘parental role’ in
the children’s lives” and “equating that role with . . .
understanding their medical needs,” where the court “said
nothing about the attachment between father and his children”];
In re J.D., supra, 70 Cal.App.5th at pp. 864-865 [juvenile court
erred in making a “conclusory” finding “that mother’s
relationship with [the child] did not ‘amount to a parental bond’”
because it was unclear whether that finding “encompassed
factors that Caden C. deems irrelevant”]; In re B.D. (2021)
66 Cal.App.5th 1218, 1230 [“juvenile court’s references to . . .
whether the parents occupied a ‘parental role’ or whether a
‘parental relationship’ existed are concerning because it is
unclear what weight the juvenile court placed on these
conclusions”].)
       Citing evidence the caregiver had taken care of Jaylene for
over two years, the Department argues the juvenile court was
“well within its discretion to find that [Pricillana] did not prove
the benefit of maintaining a relationship with her outweighed the
benefits of permanence through adoption.” This argument misses
the mark. By failing to conduct a proper analysis on the second
element, the court could not conduct a proper balancing inquiry




                                15
on the third. While there may have been facts showing the
benefits of adoption outweighed any harm that severing Jaylene’s
relationship with Pricillana would cause, there were also facts
showing Jaylene would benefit if the relationship continued,
namely, Jaylene’s insistence throughout the proceedings that she
missed her mother, that she wanted to live with her mother, and
that she did not want to be adopted. (See Caden C., supra,
11 Cal.5th at p. 632 [“courts often consider how children feel
about, interact with, look to, or talk about their parents”]; In re
D.P., supra, 76 Cal.App.5th at p. 167 [that the children “loved
[their mother], called her mom, ran to her when they started the
visits, routinely asked when they would be coming home with
her, and . . . were happier with her than with the caretakers”
supported the juvenile court’s finding that “the parent-child
relationship was beneficial”].) As one court has explained: “We
cannot know how the court would have exercised its discretion”
on the third element “if it had the benefit of the Caden C.
analysis when making its ruling.”6 (In re D.M., supra,
71 Cal.App.5th 261, 271; see In re J.D., supra, 70 Cal.App.5th
833, 865 [“Because it is unclear whether and to what extent the
juvenile court considered improper factors at the second step of
its analysis, it is unnecessary to address whether there also was
an abuse of discretion at the third step.”]; In re B.D., supra,
66 Cal.App.5th at pp. 1230-1231 [because “the juvenile court
considered improper factors at the second step of the analysis . . .
we need not address whether the juvenile court abused


6     Here, of course, the juvenile court had the benefit of
Caden C., which the Supreme Court decided long before the
January 2022 selection and implementation hearing. But the
juvenile court did not apply Caden C.




                                16
its discretion in weighing the harm of severing the natural
parent-child relationship to the benefits of a new adoptive
home”].)
        As discussed, it is not clear how the juvenile court intended
to rule on the first element of the parental-benefit exception, but
it is clear the court committed error in analyzing the second
element. (See In re M.G. (2022) 80 Cal.App.5th 836, 852 [“When
a juvenile court bases its decision to terminate parental rights on
improper factors, the trial court abuses its discretion.”].)
Therefore, we reverse the trial court’s ruling and direct the court
to conduct a proper analysis under the Caden C. framework.

      B.    The Department and Juvenile Court Did Not Comply
            with the Requirements of ICWA

             1.     Applicable Law
       “ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq.) set minimal procedural protections for state
courts to follow before removing Indian children and placing
them in foster care or adoptive homes” (In re Rylei S. (2022)
81 Cal.App.5th 309, 316), including asking “each participant in
an emergency or voluntary or involuntary child-custody
proceeding whether the participant knows or has reason to know
that the child is an Indian child” (In re J.C. (2022) 77 Cal.App.5th
70, 77; see 25 C.F.R. § 23.107(a)). California law “‘more broadly
imposes on social services agencies and juvenile courts (but not
parents) an “affirmative and continuing duty to inquire” whether
a child in the dependency proceeding “is or may be an Indian
child.”’” (J.C., at p. 77; see § 224.2, subd. (a); In re Benjamin
M. (2021) 70 Cal.App.5th 735, 741-742.)




                                 17
       “Section 224.2 ‘“creates three distinct duties regarding
ICWA in dependency proceedings.”’” (In re J.C., supra,
77 Cal.App.5th at p. 77; see In re H.V. (2022) 75 Cal.App.5th 433,
437.) The first two are relevant here. “First, section 224.2,
subdivision (b), requires the child protective agency to ask ‘the
child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child and where the child, the parents, or Indian
custodian is domiciled.’” (J.C., at p. 77; see H.V., at p. 437;
Cal. Rules of Court, rule 5.481(a)(1).) Although this duty is
“commonly referred to as the ‘initial duty of inquiry,’ it ‘begins
with the initial contact’ (§ 224.2, subd. (a)) and continues
throughout the dependency proceedings.” (J.C., at p. 77.)
“Second, if the court or child protective agency ‘has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine that there is reason
to know that the child is an Indian child,’ the court and the
Department ‘shall make further inquiry regarding the possible
Indian status of the child, and shall make that inquiry as soon as
practicable.’” (Id. at p. 78; see § 224.2, subd. (e); H.V., at
p. 437; Cal. Rules of Court, rule 5.481(a)(4).)
       “‘“‘The juvenile court must determine whether . . . ICWA
applies to the proceedings.’” [Citation.] “If the court makes a
finding that proper and adequate further inquiry and due
diligence as required in [section 224.2] have been conducted and
there is no reason to know whether the child is an Indian child,
the court may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.”’” (In re J.C., supra, 77 Cal.App.5th at p. 78;




                               18
see § 224.2, subd. (i)(2); In re D.S. (2020) 46 Cal.App.5th 1041,
1050; Cal. Rules of Court, rule 5.481(b)(3).) The court, however,
may not “find that ICWA does not apply when the absence of
evidence that a child is an Indian child results from a [child
protective agency] inquiry that is not proper, adequate, or
demonstrative of due diligence . . . .” (In re Josiah T. (2021)
71 Cal.App.5th 388, 408; see In re L.S. (2014) 230 Cal.App.4th
1183, 1198.)

            2.    The Department Failed To Conduct, and the
                       Court Failed To Ensure the Department
                             Conducted, an Adequate Inquiry

                    a.    The Inquiry for Pricillana’s Family
       Before the Department filed its petition, a Department
social worker questioned Pricillana about her possible Indian
ancestry, and Pricillana said she did not know of any. Pricillana
subsequently filed an ICWA-020 Parental Notification of Indian
Status form, in which she checked the box next to the statement,
“I have no known Indian ancestry as far as I know.”
       A Department social worker had interviewed Pricillana’s
father, Mr. S., in 2011 for the dependency proceeding involving
Pricillana’s younger son. Mr. S. explained he and his wife
adopted Pricillana when she was three years old.7 A Department
social worker again interviewed Mr. S. shortly before the
Department filed the petition in this action, but did not ask him



7     Mr. S’s wife, Pricillana’s adoptive mother, died several
years before the Department filed the petition in this action.




                                19
whether he had information about Pricillana’s biological parents
or other biological relatives.
      Pricillana argues the Department did not comply with its
duty of inquiry because it failed to ask Mr. S., as well as an aunt
and uncle of Pricillana’s whom Pricillana later identified, about
possible Indian ancestry. The Department argues it did not have
to ask any of these people about possible Pricillana’s Indian
ancestry because she was adopted.
      The Department’s understanding of its duty of inquiry
under ICWA and section 224.2 is (yet again) wrong. The
Department’s duty goes beyond inquiring about possible Indian
ancestry from biological relatives the Department happens to
encounter. Rather, “the agency has a duty to gather information
by conducting an initial inquiry,” even though, and in part
because, the parent “has no similar obligation.” (In re
Benjamin M., supra, 70 Cal.App.5th at p. 742; see In re Rylei S.,
supra, 81 Cal.App.5th at p. 317 [“The duty to develop information
concerning whether a child is an Indian child rests with the court
and the Department, not the parents or members of the parents’
families.”]; In re K.R. (2018) 20 Cal.App.5th 701, 706 [“[t]he court
and the agency must act upon information received from any
source, not just the parent”].) Where, as here, the parent of a
dependent child is adopted, the Department must at least make
some effort to identify the biological parents, relatives, or “others
who have an interest in the child” that are likely to have relevant
information about possible Indian ancestry. (§ 224.2, subd. (b);
see In re J.C., supra, 77 Cal.App.5th at p. 80, fn. 4 [“That the
mother . . . was adopted was all the more reason the Department
should have followed up on an obvious lead to locate her
biological parents.”]; In re Y.W. (2021) 70 Cal.App.5th 542, 552-




                                 20
553 [child protective agency “failed to satisfy its duty to inquire
. . . because it did not make meaningful efforts to locate and
interview [the mother’s] biological parents”]; K.R., at p. 709
[“a social services agency has the obligation to make a
meaningful effort to locate and interview extended family
members to obtain whatever information they may have as to the
child’s possible Indian status”].)
        Nothing in the record suggests the Department made any
effort to identify Pricillana’s biological relatives. After Pricillana
stated in her ICWA-020 form she had no known Indian ancestry,
the Department did nothing to inquire about possible Indian
ancestry from her side of the family—a failure we have
repeatedly held violates a child protective agency’s duty of
inquiry. (See, e.g., In re Rylei S., supra, 81 Cal.App.5th at p. 81
[“Regardless of a parent’s response concerning his or her possible
Indian ancestry on the ICWA-020 Parental Notification of Indian
Status form or when questioned by the court at the initial
appearance, . . . section 224.2, subdivision (b), requires the
agency to ask the child, the parents, extended family
members and others who have an interest in the child whether
the child is, or may be, an Indian child”]; In re J.C., supra,
77 Cal.App.5th at p. 79 [“[O]ther than obtaining the signed
ICWA-020 forms (and perhaps asking [the mother] in her initial
interview if she had any Indian ancestry), the Department made
no . . . efforts at all. That was error.”]) Most obviously, the
Department easily could have asked the two most likely
candidates, Pricillana and her adopted father, if they had any
contact information for Pricillana’s biological parents or other
relatives. Similarly, the juvenile court failed to comply with its
duty to ensure the Department conducted an adequate inquiry.




                                 21
There is no indication the juvenile court ever asked about the
Department’s inquiry efforts for Pricillana’s side of the family.
(See Rylei S., at p. 320; In re J.C., supra, 77 Cal.App.5th at p. 79.)

                     b.    The Inquiry for Jaylene’s Father’s Family
       Pricillana identified Jack T. as Jaylene’s father. Jack was
incarcerated throughout the duration of the dependency
proceedings. When asked at the detention hearing whether Jack
had any Indian ancestry, Pricillana responded: “I don’t think so,
not too sure.” The court subsequently ruled there was “no reason
to know” ICWA applied.
       An investigator for the Department mailed Jack an
ICWA-020 form in March 2021, over a year after the Department
filed its petition.8 Jack returned a completed form, indicating
that he, one of his ancestors, or Jaylene was or may be a member
of the “Tuba City Apache Tribe” in Arizona. The Department
sent Jack a letter asking him to identify his parents and
grandparents, any family member he believed had Indian
ancestry, and any other persons who could provide relevant
information. Jack, however, did not respond. The Department
also sent notices to several Apache tribes; those tribes that
responded indicated Jaylene was not eligible for membership. At
the selection and implementation hearing, the court found ICWA
did not apply, observing that the Department sent notices to the
tribes and none of them said Jaylene was eligible for
membership.



8     The Department had previously mailed Jack notices of
hearings. It is not clear from the record whether the Department
mailed him an ICWA-020 form before March 2021.




                                 22
       Pricillana contends the Department failed to inquire about
possible Indian ancestry from any of Jack’s extended family
members. She also contends that, after Jack said he and Jaylene
may have Indian ancestry, the Department failed to conduct an
adequate inquiry because all the Department did was send Jack
“a single form letter that it never follow[ed] up on.”
       Whether the Department complied with its duty of inquiry
for Jack’s side of the family is a closer question than for Pricilla’s
side. Pricillana does not identify any specific family member or
relative of Jack’s whom she contends the Department should
have asked about any Indian ancestry. The Department had
limited success contacting Jack, who was incarcerated. And
when the Department sent Jack a letter asking him to identify
his biological parents and other people who may have relevant
information, Jack did not respond.
       Nevertheless, the Department should have done a little
more and, because the Department will have to inquire further
into possible Indian ancestry on Pricillana’s side of the family, it
will have an opportunity to complete its inquiry on Jack’s side.
The Department’s duty was not limited to “what is sometimes
(and somewhat inaccurately) referred to as the . . . initial duty of
inquiry.” (In re Rylei S., supra, 81 Cal.App.5th at p.319.) Rather,
after Jack indicated he and Jaylene had possible Indian ancestry,
“the Department was obligated under section 224.2, subdivision
(e), and rule 5.481(a)(4), to ‘make further inquiry regarding the
possible Indian status of the child’ and to ‘make that inquiry as
soon as practicable.’” (Ibid.; see In re Josiah T., supra,
71 Cal.App.5th at p. 404 [grandmother’s statement she had
Cherokee ancestry through her grandmother triggered the duty
of further inquiry, even though “she declined to provide




                                 23
information about her grandmother and denied having further
information”]; In re Elizabeth M. (2018) 19 Cal.App.5th 768, 786
[mother’s statement “her family was in part Red Tail Indian”
triggered the child protective agency’s duty of investigation].)
While Jack’s incarceration may have limited the Department’s
available methods of inquiry, the Department could have asked
Pricillana whether she had contact information for any of Jack’s
family members (or tried again to follow up with Jack). While
such efforts may have led “to a dead end” (In re K.T. (2022)
76 Cal.App.5th 732, 744), they would have ensured the
Department did not fail to obtain potentially relevant
information to share with the tribes about Jaylene’s possible
ancestry. (See ibid. [child protective agencies do “not discharge
their duty of further inquiry until they make a ‘meaningful effort’
to locate and interview extended family members and to contact
[the Bureau of Indian Affairs] and the tribes”].)




                                24
                         DISPOSITION

       The juvenile court’s order terminating Pricillana’s parental
rights over Jaylene is reversed. The juvenile court’s order
terminating Pricillana’s parental rights over Aliah is
conditionally affirmed. The juvenile court is directed to
determine whether the parental-benefit exception applies to
Jaylene under the Supreme Court’s framework in Caden C.,
supra, 11 Cal.5th 614, and to ensure the Department complies
fully with the inquiry and, if necessary, notice provisions of
ICWA and related California law.



                                     SEGAL, J.



We concur:




             PERLUSS, P. J.




             FEUER, J.




                                25